Citation Nr: 0831016	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-39 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for total disability due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The veteran submitted additional evidence in August 2008 
after the file was sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the evidence submitted included a waiver of 
local jurisdictional review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges that his shrapnel wound injuries to his 
lower and upper extremities render him unemployable.  
Specifically, he indicates his current disabilities include 
neurological and skin manifestations that are on-going and 
render it impractical to secure a permanent job.  He alleges 
he has not worked since March 2003.

In support of his claim, the veteran references a physical 
examination and opinion rendered by a non-VA doctor, Dr. 
Cason.  Currently, this examination and opinion are not of 
record.  

The veteran was awarded Social Security Administration (SSA) 
disability benefits in December 2005.  In that opinion, the 
Administrative Law Judge (ALJ) cites to Dr. Cason's opinion 
indicating the severity of the veteran's shrapnel wound 
disabilities and the effect these disabilities have on his 
functional capacity, to include occupational capacity.  It is 
clear that the veteran's evaluation by Dr. Cason is extremely 
relevant to the case at hand and, therefore, the RO should 
make an effort to obtain them.  The veteran provided the SSA 
disability award opinion, but the actual records relied on in 
conjunction with the opinion are not of record.

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  Additionally, the U.S. Court of Appeals for Veterans 
Claims has held that, where VA has notice that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based. 
See Hayes v. Brown, 9 Vet. App. 67 (1996). Furthermore, the 
VCAA emphasizes the need for VA to obtain records from other 
Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002). Under the circumstances presented here, the RO 
should request the veteran's SSA medical records relied upon 
in conjunction with its December 2005 opinion.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

Here, the RO afforded the veteran appropriate VA examinations 
to ascertain the current severity of his service-connected 
conditions, to include the veteran's current functional and 
occupational impairment, in December 2004.  According to the 
SSA opinion, Dr. Cason's examination was conducted in 
September 2005 and indicates a far worse disability picture.  
The veteran further argues that the December 2004 examiner, a 
nurse practitioner, was unqualified to conduct the 
examination and indicated various inconsistencies in her 
report.  Specifically, she indicated no evidence of 
neurological manifestations, but still observed 
manifestations consistent with a likely neurological 
impairment.  

The veteran also argues that his open leg wound has not 
healed in over 30 years.  Despite this history, the nurse 
practitioner opined that his wound would likely heal with two 
dressings per day.  To date, the veteran alleges his wound 
still has not healed despite skin grafts and other attempted 
treatments.  It appears the veteran's conditions may have 
worsened since last examined.

In light of the inconsistencies in the medical evidence, the 
missing records and the veteran's statements indicating 
worsened disabilities, a new VA examination is indicated.  
The RO should specify that a medical doctor should conduct 
the examination and appropriate tests should be conducted to 
ascertain the current severity of the veteran's service-
connected disabilities, to include neurological and skin 
manifestations, if any.

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from September 2005 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the veteran's award 
for SSA disability benefits. Any 
attempts to obtain records that are 
ultimately unsuccessful, should be 
documented in the claims folder.

2.	Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for his service connected 
disabilities since November 2003.  He 
should also be asked him he has 
received treatment from Dr. Cason and, 
if so, asked to complete a release form 
authorizing VA to request his treatment 
records.  If he does so, the RO should 
request these medical records, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed. All efforts to obtain these 
records, including follow-up requests, 
if appropriate, should be fully 
documented.

3.	Obtain the veteran's medical records 
for his conditions on appeal from the 
VA medical system in St. Louis, 
Missouri from September 2005 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4.	After obtaining the above records, to 
the extent available, arrangements 
should be made to afford the veteran VA 
examination(s) by appropriate 
specialist(s) to determine the severity 
of his service-connected multiple 
fragment wound disabilities of his 
lower and upper extremities, to include 
any musculoskeletal, neurological or 
skin manifestations.  The claims file 
and treatment records must be made 
available to, and pertinent documents 
therein reviewed by, the examiner(s) in 
connection with the examination(s), and 
it should so b indicated in the 
report(s).  The examiner(s) should 
perform any tests or studies deemed 
necessary for an accurate assessment.

The examiner(s) should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service- 
connected disabilities.  An opinion 
should also be rendered with regard to 
the overall effect of the disabilities 
on the veteran's ability to obtain and 
retain employment, that is, whether it 
would preclude an average person from 
obtaining, or retaining, substantially 
gainful employment.  The examiner(s) 
should also reconcile his/her opinion 
with those rendered by Dr. Cason and 
the January 2005 VA examiner. 

Consideration should be given to the 
veteran's level of education, special 
training, and previous work experience 
in arriving at a conclusion, but not to 
his age or to the impairment caused by 
nonservice-connected disabilities. 

A complete rationale for any opinion 
given should be provided, without 
resorting to speculation, resolving any 
conflicting medical opinions rendered 
and specifically addressing what, if 
any, effects the disability has on the 
veteran's daily activities. 

5.	The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement 
of the case (SSOC) to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

